Electronically Filed
                                                               Supreme Court
                                                               SCPW-XX-XXXXXXX
                                                               20-JUL-2020
                                                               10:12 AM
                              SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                 KAWIKA JOSHUA DRUMMONDO, Petitioner,

                                     vs.

                     STATE OF HAWAIʻI, Respondent.


                           ORIGINAL PROCEEDING
                           (CR. NO. 17-1-1350)

   ORDER DENYING “MOTION OBJECTING [TO] THE DECISION AND ORDER
    DENYING NON-VIOLENT COMMUNITY CUSTODY PETITIONER RELEASE”
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
                  with Wilson, J., concurring1)

            Upon consideration of petitioner Kawika Joshua
Drummondo’s “Motion Objecting [to] the Decision and Order
Denying Non-Violent Community Custody Petitioner Release,” filed
on July 10, 2020 (“Motion”), and the record,
            IT IS HEREBY ORDERED that the Motion is denied.
            DATED: Honolulu, Hawaiʻi, July 20, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna




      1
         Associate Justice Richard Pollack, who was a member of the court when
the petition was decided, retired from the bench on June 30, 2020.